Order and judgment (one paper), Supreme Court, Bronx County (Bertram Katz, J., on the order and judgment; Alfred J. Callahan, J., on the decision), entered February 2, 1987, which, inter alia, granted plaintiffs cross motion for summary judgment and declared in her favor, unanimously affirmed, without costs or disbursements.
We agree with the motion court’s determination that rule 36 (t) of the Rules of the State Liquor Authority (9 NYCRR 53.1 [t]) represents an unauthorized and invalid exercise by the Authority of its rule-making power, since nowhere in the Alcoholic Beverage Control Law, which contains specific and particularized grants of authority to promulgate rules with respect to certain subjects (Rotunno v City of Rochester, 120 AD2d 160, 163), does there appear any delegation of power to the Authority to adopt rules or regulations prohibiting gambling with respect to off-premises licensees. Absent such delegation, the Authority may not assume such general rule-making power.
We disagree, however, with the motion court’s finding that rule 36 (t), as promulgated, is vague with respect to its description of the type of machines that are prohibited. In that respect, the rule could not be clearer. Concur—Murphy, P. J., Kupferman, Sullivan, Milonas and Smith, JJ.